

117 HR 288 IH: Qualified Immunity Act of 2021
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 288IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Banks (for himself and Mr. Steube) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Revised Statute to codify the defense of qualified immunity in the case of any action under section 1979, and for other purposes.1.Short titleThis Act may be cited as the Qualified Immunity Act of 2021.2.FindingsCongress finds the following:(1)Qualified immunity is intended for all but the plainly incompetent or those who knowingly violate the law and is meant to give government officials breathing room to make reasonable mistakes of fact and law.(2)The Supreme Court has observed that qualified immunity balances two important interests, the need to hold law enforcement officers accountable when they exercise power irresponsibly and the need to shield officers from harassment, distraction, and liability when they perform their duties reasonably.3.Codification of qualified immunity(a)In generalSection 1979 of the Revised Statutes (42 U.S.C. 1983) is amended—(1)by inserting (a) In general— before Every person; and(2)by adding at the end the following new subsection: (b)Applicability to law enforcement officers(1)A law enforcement officer subject to an action under this section in their individual capacity shall not be found liable if such law enforcement officer establishes that—(A)the right, privilege, or immunity secured by the Constitution or Federal law was not clearly established at the time of their deprivation by the law enforcement officer, or that at this time, the state of the law was not sufficiently clear that every reasonable law enforcement officer would have understood that the conduct alleged constituted a violation of the Constitution or Federal law; or (B)a court of competent jurisdiction had issued a final decision on the merits holding, without reversal, vacatur, or preemption, that the specific conduct alleged to be unlawful was consistent with the Constitution and Federal laws.(2)A law enforcement agency or unit of local government who employed a law enforcement officer subject to an action under subsection (a), shall not be liable for such action if the law enforcement officer is found not liable under paragraph (1) and was acting within the scope of their employment.(c)DefinitionsIn this section:(1)Law enforcement officerThe term law enforcement officer means any Federal, State, Tribal, or local official who is authorized by law to engage in or supervise the prevention, detection, investigation, or the incarceration of any person for any violation of law, and has statutory powers of arrest or apprehension, including police officers and other agents of a law enforcement agency.(2)Law enforcement agencyThe term law enforcement agency means any Federal, State, Tribal, or local public agency engaged in supervision, prevention, detection, investigation, or the incarceration of any person for any violation of law, and has statutory powers of arrest or apprehension..(b)Effective dateThe amendments made under subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act. 